IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





 No. WR-69,328-01
 No. WR-69,328-02

 No. WR-69,328-03



EX PARTE RONALD J. PRIBLE, JR., Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. 921126 IN THE 351ST DISTRICT COURT
FROM HARRIS COUNTY


 Per Curiam.

O R D E R


	Pursuant to the provisions of Texas Code of Criminal Procedure 11.071, applicant has
filed these applications for writ of habeas corpus.
	In October 2002, applicant was convicted of capital murder.  Texas Penal Code § 19.03. 
In accordance with the jury's answers to the special issues, the trial court sentenced applicant to
death.  On direct appeal, this Court affirmed applicant's conviction and sentence.  Prible v. State,
175 S.W.3d 724 (Tex.Crim.App. 2005).

	In his initial application, WR-69,328-01, applicant presents a number of allegations through
which he challenges the validity of his conviction and resulting sentence.  The trial court has entered
findings of fact and conclusions of law and recommends that relief be denied.  We have reviewed
the record and adopt the trial court's findings of fact and conclusions of law.  Accordingly, we deny
relief.
	Applicant has also filed two additional, pro se, applications, WR-69,328-02 and WR-69-328-03.  These applications were filed after the deadline for filing an original application has passed.  Art.
11.071, § 4.  We therefore find that they are subsequent applications.   Art. 11.071, § 5.  The merits
of claims raised in a subsequent application may not be considered by this Court unless the
application contains sufficient specific facts establishing that the application meets one of the
exception set out in Art. 11.071, § 5.  Applicant's two subsequent applications do not satisfy this
requirement, and we therefore dismiss those applications as abuses of the writ.   Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 18TH DAY OF JUNE, 2008.

Do not publish